By the Cotjbt.
1. The motion to quash was rightly overruled, for two reasons; it was made too late, and the complaint is sufficient. Commonwealth v. Rowe, ante, 79. 2. The license of the defendant as a hawker and pedler did not authorize him to violate a lawful police regulation of the city of Boston. Commonwealth v. Fenton, 139 Mass. 195. 3. It is not necessary that the regulation upon which the complaint is founded should be approved by the Superior Court, or a justice thereof. The Pub. Sts. c. 27, § 21, do not apply to the ordinances or regulations of the board of aldermen of the city of Boston. Commonwealth v. Davis, 140 Mass. 485.

Exceptions overruled.